DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to applicant’s communication of 10/05/2018.  Currently claims 1-9 are pending and rejected below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is unclear what the ten times greater than the second pitch is measuring or comparing, what is the reference distance degree or magnitude this clause is in reference to.
It is unclear what the pitch is 80 mm and 8 mm is in reference to, it is unclear what the reference point for the pitch measurement is and how that variable is measured.
Appropriate correction is required.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baumgarten (US 3,889,657) in view of Strauser et al. (US 2004/0055470).
Baumgarten discloses a filter assembly (figure 3) for use with a surgical suction tool for removing fluid and debris from a surgical site, the filter assembly comprising:
a filter element having an elongated truncated conical body 119-122 including a mouth at one end 118, a closed bottom 119 at an opposite end and a conically tapered wall 121 between the mouth and bottom to define an interior chamber, the tapered wall defining a plurality of orifice arrays (mesh 121) spaced along the length of the conical body, each of the plurality of orifice arrays including a plurality of orifices through the wall, the filter element further including an annular flange 122 at the mouth of the filter element; a container 7 for receiving the filter element, the container including a cylindrical upper 
Baumgarten discloses the claimed invention except for the plurality of orifices in each orifice array having a successively decreasing diameter with each successive orifice array along the length of the body.  Strauser teaches that it is known to use the plurality of orifices in each orifice array having a successively decreasing diameter with each successive orifice array along the length of the body as set forth in orifice elements 62/64 as in figure 1-2 and [[0050]\-[0055] to provide a means for variable filtration and flow within the strainer filter.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system as taught by Baumgarten with the plurality of orifices in each orifice array having a successively decreasing diameter with each successive orifice array along the length of the body as taught by Strauser, since such a modification would provide the system with the plurality of orifices in each orifice array having a successively decreasing diameter with each successive orifice array along the length of the body for providing a means for variable filtration and flow within the strainer filter.
Concerning claims 2 it is examiners position that a PHOSITA would know to adjust threaded segments in order to secure and lock the cap to the container and further adjust the pitch accordingly to secure fit and allow for easy insertion. It has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Newin v. Erlichman, 168 USPQ 177 (BdPatApp&Int 1969); it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). It is examiners position that a PHOSITA would construct an obvious modification of the threads to multiple separate thread sections of varying pitch.  Concerning claim 3-4 it is examiners position that the thread pitches of the obvious modification would be those sizes and measurements and performed the clamping/secureing functions of the claims.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  
Claims 5-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baumgarten (US 3,889,657) in view of Strauser et al. (US 2004/0055470) in view of Voigt (US 2,061,119).
Baumgarten in view of Strauser discloses the claimed invention except for the bottom wall filter orifices.  Voigt teaches that it is known to use bottom wall filter orifices as set forth in 18 orifices in figure 5 provide greater filtration orifices to increase flow.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system as taught by Baumgarten in view of Strauser with bottom wall filter orifices as taught by Voigt, since such a modification would provide the system with bottom wall filter orifices for providing greater filtration orifices to increase flow.
Concerning claim 5 and the bottom wall has filter elements 
Concerning claim 6-7 it is examiners position that both prior art filter portions teach supports along the orifices (material between the mesh holes or orifice holes and they are evenly spaced.
Concerning claim 8 it is examiners position that constructing the material from a transparent material would have been known to a PHOSITA in order to see the materials flowing through the device and not potential blockages.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).


Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILLIP A GRAY/Primary Examiner, Art Unit 3783